IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs October 3, 2007

                   STATE OF TENNESSEE v. CHARLES CURTIS

                  Direct Appeal from the Criminal Court for Shelby County
                             No. 04-07182 Chris Craft, Judge



                  No. W2006-02347-CCA-R3-CD - Filed December 26, 2007


A Shelby County Criminal Court jury convicted the appellant, Charles Curtis, of second degree
murder and aggravated robbery, and the trial court sentenced him to consecutive sentences of thirty-
six years and sixteen years, respectively. On appeal, the appellant contends that (1) the evidence is
insufficient to support the convictions; (2) the trial court erred by allowing the appellant and one of
his codefendants to be tried jointly; (3) the trial court erred by granting the State’s motion to
sequester the jury; (4) the trial court erred by admitting autopsy photographs of the victim’s eyes into
evidence; (5) his sentences are excessive; and (6) the cumulative effect of these errors denied him
the right to a fair trial and due process. Based upon the record and the parties’ briefs, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JERRY L. SMITH and ALAN E.
GLENN , JJ., joined.

Phyllis Aluko (on appeal) and Robert Felkner (at trial), Memphis, Tennessee, for the appellant,
Charles Curtis.

Robert E. Cooper, Jr., Attorney General and Reporter; Preston Shipp, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Michelle Kimbril-Parks and Alanda Dwyer,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                              OPINION

                                      I. Factual Background

        The appellant and his codefendants, Willis Ayers and David Milken, were indicted for the
first degree felony murder and especially aggravated robbery of Charlie Jackson, Jr. The appellant
and Ayers were tried jointly. At trial, Christy Bernard testified that she was the victim’s sister; that
the victim lived with their cousin, Angela Morton, at the time of his death; and that the victim drove
a burgundy Cadillac that was registered to Morton. Bernard last saw the victim alive between 7:00
and 7:30 p.m. on April 22, 2004, at Morton’s house. The next day, Bernard learned that the victim
had been killed. Two or three weeks later, Bernard learned from Sergeant Tim Sims that the victim’s
Cadillac had been recovered, and Bernard went to a downtown impound lot to see the car. Bernard
said she worked and went to school at night. When the victim was alive, he picked up Bernard’s
children from school and took them to peewee football practice in the evenings. He kept their
football equipment in the back of his car, and Bernard saw the victim put the equipment in the
Cadillac’s trunk on April 22. The victim’s leather jacket was also in the trunk, but Bernard never
saw the jacket again. She stated that the appellant was a member of the victim’s “circle of friends.”

        Corey Smith testified that on April 22, 2004, he was at Monica Terry’s and David Milken’s
apartment in the Summit Park apartment complex. Smith had gone there to play cards about 7:00
or 8:00 p.m. About one hour later, the appellant arrived and said he did not have anywhere to stay
and needed money. The appellant used Milken’s cellular telephone and the apartment’s “house
phone” to make some calls, but Smith did not hear the appellant’s conversations. At some point,
codefendant Willis Ayers arrived at the apartment with a book bag. He put the bag in Terry’s and
Milken’s bedroom and went outside with the appellant. Smith and Terry also walked outside and
stood at the top of the stairs while the appellant, Milken, and Ayers stood at the bottom of the stairs
talking. About thirty or forty-five minutes later, a maroon Cadillac arrived, and the appellant got into
the front passenger seat. The appellant and the Cadillac’s driver sat in the car and talked for about
twenty minutes. Meanwhile, Milken and Ayers were “in the dark part of the apartments, through the
fence.”

        Smith testified that he saw Milken approach the Cadillac’s driver’s side and start talking to
the driver, who was the victim. Milken started pulling on the victim and tried to pull the victim out
of the car by his neck. The car began to jerk, and its brake lights came on “like [the victim] was
trying to pull it out of gear.” Ayers approached the driver’s side of the car, pulled out a gun, and shot
the victim. The victim fell, and Milken pushed him over and got into the driver’s seat. The
appellant got out of the front passenger seat and got into the back passenger seat, and Ayers went
back into Terry’s and Milken’s apartment. Smith saw the Cadillac leave the apartment complex, and
he went into Terry’s and Milken’s apartment. He saw Ayers go into the bedroom and put the gun
in the book bag. Smith asked Ayers why he had shot the victim, and Ayers said that it was an
accident and that the victim had been reaching for a gun.

        Smith testified that about thirty or forty-five minutes later, the appellant and Milken returned
to the apartment complex in the Cadillac and that the victim was not in the car. The appellant told
Smith that it was time for him “to put in some work,” but Smith told the appellant that he did not
want anything to do with the shooting. The appellant said bad things about Smith, and Smith went
outside with the appellant. The appellant opened the Cadillac’s trunk and gave Smith two helmets
and some shoulder pads. Smith put the equipment and a leather jacket in Terry’s and Milken’s
apartment. The appellant told Smith that he had taken twenty dollars and some drugs off the victim,
and Smith saw the appellant cook some cocaine on the stove. Smith then left with the appellant and
Milken in the Cadillac, and Milken drove them to an insurance company building about one-half


                                                  -2-
mile away from the apartment complex. Smith poured lighter fluid on the back seat of the Cadillac,
and the appellant set the car on fire. After disposing of the vehicle, the three men returned to
Milken’s apartment and played cards.

         On cross-examination, Smith testified that he did not know who the appellant spoke with
over the telephone. He stated that he did not know what time the Cadillac first arrived at the
apartment complex but that he and Monica Terry went outside about 9:00 or 10:00 p.m. and that the
Cadillac arrived about twenty minutes later. The area was dark, but porch lights were on, and Smith
could see clearly what was going on in the car. He stated that Milken started the scuffle with the
victim, that Ayers had a small gun, and that he did not see the appellant with a gun. He stated that
the victim may have struggled with Milken for ten minutes before the shooting and that the victim
was facing forward when Ayers shot him. Smith had never seen the victim or the Cadillac before,
and the appellant did not appear to argue with the victim. Smith said that he did not telephone the
police because he did not want anything to do with the shooting and that he put lighter fluid on the
car’s back seat because he was nervous. At some point, Smith talked with Sergeant Tim Sims, and
Sergeant Sims told Smith that Smith would not be charged with burning the car if Smith would give
a statement. Smith agreed to give a statement about the shooting. He acknowledged reading over
his statement before trial and that it helped him remember some of the facts about the case. He also
acknowledged that he had a prior conviction for theft and that he had a little involvement in the
victim’s death.

        Officer Jeff Sealey with the Memphis Police Department testified that he was patrolling Will
Carruthers Park in the early morning hours of April 23, 2004. He saw the victim lying in the parking
lot, approached him, and noticed that the victim’s face was bloody. The victim did not have a pulse,
and Officer Sealey called for an ambulance.

        Officer Marlon Wright of the Memphis Police Department’s Crime Scene Investigation Unit
went to the park shortly after midnight on April 23. An African-American male was lying on his
back and appeared to have a gunshot wound to the head. The victim’s pants pocket was turned
inside out, and he looked like he may have been dragged from one point to another. A cellular
telephone was broken into pieces, and the victim’s driver’s license was in a grassy area. Eleven
cents was in the victim’s pocket, and a dime was next to his left leg. The police did not find a wallet.

       Officer Bryan Davis of the Memphis Police Department testified that about 1:00 a.m. on
April 23, he received a call about an abandoned vehicle at 4222 Milbranch Road. He saw a burned
vehicle behind a building, “ran the tags,” and had the vehicle towed to the city impound lot. A
computer check revealed that the car belonged to Angela Morton. Officer Davis stated that the
Summit Park apartments were directly behind the building where the car was recovered.

         Angela Morton, the victim’s cousin, testified that in April 2004, the victim was living with
his sister. On the day of the victim’s death, Morton and the victim had been at the football field and
then went to Morton’s home. About 8:00 p.m., the victim told Morton that he was going to their
cousin’s house and left in Morton’s Cadillac. The next day, Morton learned from Sergeant Tim Sims


                                                  -3-
that the victim had been killed. At some point, Morton went to the city impound lot to get some
football equipment out of the car. However, the equipment was missing. The victim carried a
cellular telephone that was registered to Morton, and the number for the phone was 281-1595. On
cross-examination, Morton testified that to her knowledge, the victim did not carry a wallet and kept
his money in his pocket.

        Lakeshea Cobb testified that she dated the appellant for a few years but was not dating him
in April 2004. One night in April 2004, Cobb was at Marlowe’s bar and received a telephone call
from the appellant. The appellant came to the bar, and Cobb noticed a couple of specks of blood on
his white t-shirt. Cobb asked the appellant about the blood, and he told her that he had gotten into
a fight and that his nose was “busted . . . or something.” However, Cobb saw nothing wrong with
the appellant’s nose. The appellant then told her that he shot somebody. Cobb looked shocked, and
the appellant said, “[G]irl, quit playing, you know I would do no shit like that.” The appellant had
a friend with him, and the two men left the bar in a long car like a Chevrolet or a Cadillac. About
two weeks later, Cobb and the appellant met and went to a gas station. The appellant told Cobb that
he was “feeling heavy about something” and that he had shot the victim, who Cobb knew as “Big
Daddy.” Subsequently, Sergeant Tim Sims contacted Cobb, and she gave him a statement on June
19. Cobb also picked out David Milken’s photograph from a photographic array and identified him
as having been with the appellant at Marlowe’s bar. At some point, the appellant contacted Cobb
and told her to get rid of some football equipment he had given her. However, Cobb contacted the
police, and someone from the police department came and got the equipment.

        On cross-examination, Cobb testified that the appellant may have told her that he was with
a person when the person shot the victim, not that the appellant shot the victim. She stated that
Sergeant Sims drowned in a lake in September 2004 and acknowledged that she was with Sims on
a boat at the time of his death. She stated that Sergeant Sims was married and had two or three
children but that she was not involved in a relationship with him. Cobb said she did not know Willis
Ayers.

        Ernestine Davison of the Memphis Police Department testified that she assisted Sergeant Tim
Sims with taking Lakeshea Cobb’s statement. Davison typed Cobb’s statement verbatim, and Cobb
made corrections, initialed each page, and signed the statement. On cross-examination, Davison said
that according to Cobb’s statement, the appellant shot the victim because the victim “shorted him
on some dope.”

       Tabatha Bender, the Operations Manager for Cricket Communications, testified that she
maintained telephone records for the company and obtained the records for Angela Morton’s cellular
telephone. At 10:25 and 11:37 p.m. on April 22, telephone calls were made from Morton’s phone
to 345-6195. At 12:29:11 and 12:29:26 a.m. on April 23, the phone received calls from 345-6195.

        Sergeant Anthony Mullens of the Memphis Police Department testified that he investigated
the victim’s death and that Sergeant Tim Sims was the case coordinator. Sergeant Mullens retrieved
the broken telephone recovered from the park and learned the phone belonged to Angela Morton.


                                                -4-
The victim’s fingerprints were on the phone. Sergeant Mullens also learned that 345-6195 was
Monica Terry’s telephone number. He went to her apartment to speak with David Milken and
arrested Milken. Sergeant Mullens also went with other officers to Lakeshea Cobb’s home. Cobb
told them the appellant had seen her at a bar, appeared to have blood on his shirt, and told her that
he had shot someone and had taken the person’s car. However, Cobb stated that the appellant
claimed to be joking. Cobb told the officers that the appellant left the bar in a brown or burgundy
car, possibly a Cadillac. On cross-examination, Sergeant Mullens testified that Sergeant Sims died
in August 2004 and that the investigation of the victim’s death was over by that time.

         Assistant Medical Examiner Tom Deering testified that he performed the victim’s autopsy.
The victim was thirty-one years old at the time of his death; was six foot, four inches tall; and
weighed three hundred eighteen and one-half pounds. The victim had a gunshot wound to the
forehead, two swollen black eyes, and a bloody nose. Dr. Deering found stipple on the victim’s
forehead and surrounding the gunshot wound and concluded that if a handgun was the murder
weapon, then the gun was no more than two feet away from the victim when it was fired. He stated
that stipple was also in the victim’s eyes, indicating that his eyes were open when he was shot and
that he was facing the shooter. The bullet traveled front to back, and Dr. Deering recovered it in the
back of the victim’s head. He stated that the victim would have been unconscious immediately after
the shooting but could have lived for seconds, minutes, or a little longer. Testing revealed that the
victim’s alcohol level was .039 percent and that he had been exposed to marijuana sometime before
his death. The victim had two abrasions on the back of his left wrist. Dr. Deering concluded that
the manner of the victim’s death was a homicide and that the cause of death was a gunshot wound
to the forehead. On cross-examination, Dr. Deering stated that the victim’s black eyes could have
resulted from the gunshot wound. Dr. Deering did not see any cuts or abrasions on the victim’s face
to indicate he had been in a fight. The State rested its case.

        The appellant testified on his own behalf that in April 2004, he lived with his aunt. On April
22, he went to David Milken’s apartment between 8:00 and 9:00 p.m. Corey Smith, Monica Terry,
Milken, and a woman named Glenda were there. The appellant used Milken’s cellular telephone to
call Lakeshea Cobb’s answering machine. The appellant listened to Cobb’s messages and heard a
male voice. He then called Cobb and argued with her over the telephone for thirty to forty-five
minutes. When the cell phone’s battery quit working, the appellant used the house phone. He
telephoned the victim and told him to come to Milken’s apartment. The appellant stated that he and
the victim were friends and that he wanted the victim to drive him to Marlowe’s bar to see if a man
was with Cobb.

        The appellant testified that the victim drove to the Summit Park apartment complex and that
he sat in the car with the victim for three to ten minutes. The victim left and went to Rally’s
restaurant to get the appellant something to eat. The victim returned to the apartment complex, and
the appellant sat with the victim in the Cadillac for about ten to twenty minutes. David Milken
walked passed the Cadillac, and the victim asked the appellant about Milken. Milken returned to
the car, and the victim became nervous. Milken reached into the Cadillac, grabbed the victim in a
choke hold, and tried to pull the victim out of the car. The appellant grabbed Milken’s arm and said,


                                                 -5-
“[T]his my guy, this my guy,” meaning that the victim was the appellant’s friend. Willis Ayers
approached the car’s passenger side and put a .380 automatic pistol through the window. The
appellant hit Ayers’ arm, and “the gun went off.” The appellant knew Milken but did not know
Ayers.

         The appellant testified that the victim fell forward onto him and that he jumped out of the car
and got into the back seat. Ayers ran away, and the appellant and Milken drove to the baseball park.
The appellant stated that he would not allow Milken to burn the victim’s body and that they dropped
off the victim’s body at the park and took the victim’s car. Milken drove the car to Marlowe’s bar,
and the appellant spoke with Cobb. He told her that he had shot someone, and he and Milken drove
back to Milken’s apartment. Milken opened the trunk of the car and gave the appellant and Corey
Smith some shoulder pads and a coat. Smith put the items in Milken’s apartment, and Smith and
the appellant drove the Cadillac to an insurance building. There, Smith “sprayed the car down and
lit it.” The appellant went to a hotel and did not return to Milken’s apartment. The appellant stated
that he gave two statements to the police. After speaking with Sergeant Tim Sims, the appellant
telephoned Cobb and told her to get rid of some shoulder pads he had given her. The appellant
stated that he did not know what Milken and Ayers were going to do on the night of April 22 and
that he did not plan their crimes. However, he admitted that he helped dispose of the victim’s body
and that he took the football equipment. The appellant acknowledged that he had prior convictions
for felony theft and drug possession.

        On cross-examination by codefendant Ayers’ attorney, the appellant testified that he did not
lure the victim to the apartment with the purpose of robbing and killing him. He also did not tell
Smith earlier that evening that he needed money, and he said Smith was lying. He stated that if he
had not hit Ayers’ arm, the gun would not have fired. At the time of the shooting, the victim was
facing the appellant and the passenger side of the car, and the victim’s back was against the driver’s
side window. The appellant was turned toward the victim. The appellant acknowledged that he and
the victim were good friends. He stated that he did not telephone 911 and made no effort to
resuscitate the victim, and he said that his reaction to the shooting was to “[c]lean up the mess.”
After the shooting, the appellant panicked and got into the car’s back seat. Milken got into the
driver’s seat and drove the car to the ballpark. Milken pulled the victim’s body out of the car and
smashed the victim’s cellular telephone onto the ground. Smith later drove the Cadillac to the
insurance company building and burned the car. The appellant never told Cobb he shot the victim,
but he did tell her over the phone after he was arrested that he was “caught up in a murder charge
[he] didn’t know anything about.” The appellant stated that he did not take cocaine off the victim
and cook it, and he denied shooting the victim because the victim “shorted” him on some drugs.

       On cross-examination by the State, the appellant acknowledged that he is known as “Day-
Day.” He said that he knew the victim sold drugs and that he had purchased cocaine from the victim
previously. After the shooting, Ayers went back into Terry’s and Milken’s apartment, but the
appellant did not see Ayers again. The appellant and Milken drove to Marlowe’s bar, and the
appellant spoke with Cobb. The appellant told Cobb he shot someone in order to scare her. About
two weeks after the shooting, the appellant gave some football equipment to Cobb.


                                                  -6-
        Kaylyndra Ayers, codefendant Willis Ayers’ sister, testified for her brother that about one
year before trial, Corey Smith contacted her and told her that he wanted her to take him to Willis
Ayers’ attorney’s office. Kaylyndra Ayers and Smith went to the attorney’s office and spoke with
a paralegal. Smith told the paralegal that Willis Ayers did not shoot the victim and was upstairs with
Smith at the time of the shooting.

        On cross-examination by the State, Kaylyndra Ayers testified that she had never met Smith
before and that they went to the attorney’s office the day before her brother’s preliminary hearing.
She stated that she had not discussed the case with her brother and that his attorney was not present
when Smith talked with the attorney’s paralegal. She acknowledged that she attended her brother’s
preliminary hearing, that Smith testified at the hearing, and that she was surprised by his testimony
at the hearing. On cross-examination by the appellant, Kaylyndra Ayers testified that she loved her
brother but would not lie for him. She acknowledged that she never told police Smith had changed
his story. She said she did not remember Smith refusing to sign the statement that the paralegal had
written.

       Patricia Marchbanks testified that she used to work as a paralegal for Willis Ayers’ attorney.
Corey Smith and Kaylyndra Ayers came to the attorney’s office, and Smith gave a statement to
Marchbanks. Smith told Marchbanks that the police had changed his statement, that Willis Ayers
was in David Milken’s apartment at the time of the shooting, and that he never saw Ayers shoot the
victim. Marchbanks took notes and planned to type Smith’s statement and have him sign it.
However, Smith refused to sign a written statement.

       On cross-examination by the State, Marchbanks testified that prior to her meeting with
Kaylyndra Ayers and Smith, she had spoken with Kaylyndra over the telephone a couple of times
about Willis Ayers’ case. Marchbanks said that Smith gave his statement to her just before Willis
Ayers’ preliminary hearing and that Smith’s testimony at the hearing was different than what he told
her.

       The appellant and Willis Ayers had been charged with first degree felony murder and
especially aggravated robbery. The jury convicted the appellant of second degree murder and
aggravated robbery and convicted Ayers of second degree murder and facilitation of especially
aggravated robbery.

                                            II. Analysis

                                  A. Sufficiency of the Evidence

          The appellant contends that the evidence is insufficient to support the convictions because
it fails to show that he killed the victim knowingly or that he knew his codefendants intended to rob
and kill the victim. He also contends that the evidence is insufficient to support the aggravated
robbery conviction because no one saw him with a gun and the evidence does not show that he knew
Ayers had a gun. The State argues that the evidence is sufficient. We agree with the State.


                                                 -7-
         When an appellant challenges the sufficiency of the convicting evidence, the standard for
review by an appellate court is “whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Tenn. R.
App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence and all
reasonable or legitimate inferences which may be drawn therefrom. State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and the weight and value
to be afforded the evidence, as well as all factual issues raised by the evidence, are resolved by the
trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
reevaluate the evidence, nor will this court substitute its inferences drawn from the circumstantial
evidence for those inferences drawn by the jury. Id. Because a jury conviction removes the
presumption of innocence with which a defendant is initially cloaked at trial and replaces it on appeal
with one of guilt, a convicted defendant has the burden of demonstrating to this court that the
evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Second degree murder is the knowing killing of another. See Tenn. Code Ann. §
39-13-210(a)(1). Tennessee Code Annotated section 39-11-302(b) defines the culpable mental state
of knowing as follows:

               “Knowing” refers to a person who acts knowingly with respect to the
               conduct or to circumstances surrounding the conduct when the person
               is aware of the nature of the conduct or that the circumstances exist.
               A person acts knowingly with respect to a result of the person’s
               conduct when the person is aware that the conduct is reasonably
               certain to cause the result.

Robbery is defined as “the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Tenn. Code Ann.§ 39-13-401(a). As instructed by the trial
court in this case, aggravated robbery is robbery accomplished with a deadly weapon. See Tenn.
Code Ann. § 39-13-402(a)(1).

       We note that the trial court also instructed the jury on the theory of criminal responsibility.
“A person is criminally responsible as a party to an offense, if the offense is committed by the
person’s own conduct, by the conduct of another for which the person is criminally responsible, or
by both.” Tenn. Code Ann. § 39-11-401(a). Tennessee Code Annotated section 39-11-402(2)
provides that a person is criminally responsible for the actions of another when, “[a]cting with intent
to promote or assist the commission of the offense, or to benefit in the proceeds or results of the
offense, the person solicits, directs, aids, or attempts to aid another person to commit the offense.”

       Taken in the light most favorable to the State, the evidence is sufficient to support the
convictions. The appellant has not provided this court with opening and closing statements.
However, after the State rested its case, the appellant made a motion for judgment of acquittal. In
arguing against the motion, the State explained that its theory of the case was that the appellant lured


                                                  -8-
the victim to the apartment complex with the intent to have David Milken and Willis Ayers help him
rob the victim and that the victim was killed during the robbery. The evidence at trial revealed that
the appellant arrived at Milken’s apartment and announced that he did not have a place to stay and
needed money. The appellant knew the victim sold drugs and telephoned the victim twice, asking
him to come to the apartment complex. The appellant went outside with Milken and Ayers, and
Smith heard the three men talking. When the victim arrived, Smith saw the appellant get into the
car with the victim and saw Milken and Ayers go to a dark part of the complex. While the appellant
talked with the victim, Milken approached the victim’s car, grabbed the victim by the neck, and tried
to pull the victim out of the car. Smith also saw Ayers approach the car and shoot the victim in the
head.

         After the shooting, Ayers returned to Milken’s apartment, and Milken pushed the victim over
and got into the driver’s seat of the victim’s Cadillac. The appellant, despite claiming to have no
knowledge of what Milken and Ayers were planning to do to his friend, did not attempt to seek help
for the victim. Instead, he got into the back seat of the Cadillac and went with Milken to dispose of
the victim’s body. Milken then drove the appellant to Marlowe’s bar, where the appellant confessed
to Lakeshea Cobb that he had participated in shooting the victim. The appellant and Milken returned
to the apartment complex, and the appellant took the football equipment out of the Cadillac’s trunk
and eventually gave it to Cobb. He told Smith that he had taken money and drugs off the victim, and
the police later found the victim with his pockets turned inside out and almost no money on him.
The appellant, Milken, and Smith drove the victim’s car to an insurance building nearby, set the car
on fire, and returned to Milken’s apartment to play cards. From this evidence, we conclude that the
jury reasonably could have found that the appellant and his codefendants concocted a plan to rob the
victim at gunpoint and that the appellant shared in his codefendants’ intent to commit the crimes.
Moreover, “[w]hen one enters into a scheme with another to commit one of the felonies enumerated
in the felony murder statutes, and death ensues, both defendants are responsible for the death
regardless of who actually committed the murder and whether the killing was specifically
contemplated by the other.” State v. Hinton, 42 S.W.3d 113, 119 (Tenn. Crim. App. 2000). The
evidence is sufficient to support the convictions.

                                           B. Joint Trials

        The appellant contends that the trial court erred by granting the State’s motion to consolidate
his case with codefendant Ayers’ case because he and Ayers presented “antagonistic defenses” and
because it caused his trial to be delayed for four months, resulting in a violation of his right to a
speedy trial. The State argues that while the appellant and his codefendant tried to blame each other
for shooting the victim, “the trial court was careful to not allow evidence that was admissible against
one to unfairly prejudice the other.” As to the appellant’s claim about a speedy trial violation, the
State argues that a four-month delay alone does not establish such a violation and that the appellant
has failed to show any prejudice. In his reply brief, the appellant argues that he was prejudiced by
his joint trial with Ayers because Ayers’ attorney “emphasized” that the appellant told Cobb he shot
the victim and because Kaylyndra Ayers and Patricia Marchbanks testified for codefendant Ayers
that Corey Smith claimed Ayers did not shoot the victim, implying that the appellant was the shooter.


                                                 -9-
The appellant contends that had his trial been severed from Ayers’ trial, such damaging testimony
would not have been presented.

        The record reflects that in September 2004, David Milken, Willis Ayers, and the appellant
were jointly indicted for killing and robbing the victim. In November 2004, the appellant filed a
motion to sever his trial. Nothing in the record definitively reflects that the trial court ever ruled on
the motion. Nevertheless, Milken was tried separately from Ayers and the appellant, and a jury
convicted him of first degree felony murder and especially aggravated robbery. See State v. David
Milken, No. W2006-01850-CCA-R3-CD, 2007 Tenn. Crim. App. LEXIS 754 (Jackson, Sept. 21,
2007). In February 2006, the State filed a motion to consolidate the appellant’s and Ayers’ trials,
and the appellant filed a motion in opposition to the consolidation. On March 10, 2006, the trial
court held a hearing on the State’s motion to consolidate. At the hearing, the trial court noted that
it had never granted a motion to sever in the case. The prosecutor explained that based on David
Milken’s statement to police, Milken had been tried separately from his codefendants because
“[t]here was no way we could try him with a co-defendant.” The trial court then concluded that
because no motion to sever had been granted in the first place, there was no need to rule on the
State’s motion to consolidate. However, the trial court noted that the appellant had filed a motion
to sever previously and asked Ayers’ attorney if he also wanted to file a severance motion. Ayers’
attorney said yes, and the trial court continued the severance hearing for one week in order to give
Ayers’ attorney time to file a written severance motion.

        At the March 17 hearing on the defendants’ severance motions, the State informed the trial
court that although the appellant and Ayers had given statements to the police, the State did not
intend to use the statements at trial and, therefore, separate trials were unnecessary. The State also
informed the trial court that although the appellant was scheduled to go to trial in late March, it
needed to move the appellant’s trial to July because Lakeshea Cobb was serving in the military in
Germany and could not return to the United States in time for the trial. The appellant’s attorney
argued that the trials should be severed due to “finger pointing” between the defendants and because
trying the defendants jointly would cause a delay. Counsel informed the trial court that the appellant
was ready to go to trial as scheduled. The trial court ruled that “merely pointing the finger at each
other would not fall into the criteria where I would need to sever this case” and denied the
defendants’ motions to sever. The trial court also rescheduled the joint trial for July.

         Tennessee Rule of Criminal Procedure 14(c)(2)(I) provides that a trial court shall grant a
severance of defendants before trial if “the court finds a severance necessary to protect a defendant’s
right to a speedy trial or appropriate to promote a fair determination of the guilt or innocence of one
or more defendants.” As noted in the State’s brief,

                [w]hile “mutually antagonistic” defenses may mandate severance in some
        circumstances, they are not prejudicial per se.” State v. Farmer, et al., No.
        03C01-9206-CR-00196, [1993 Tenn. Crim. App. LEXIS] ([Knoxville,] July 8, 1993)
        citing Zafiro v. United States, 506 U.S. 534, 537-38, 113 S. Ct. 933, 937, 122 L. Ed.
2d 317 (1993). Due to the difficulty in establishing prejudice, relatively few


                                                  -10-
        convictions have been reversed for failure to sever on these grounds. Id. Mere
        attempts to cast the blame on the other will not, standing alone, justify a severance
        on the grounds that the respective defenses are antagonistic. Id. “The defendant
        must go further and establish that a joint trial will result in ‘compelling prejudice,’
        against which the trial court cannot protect, so that a fair trial cannot be had.” Id.
        quoting United States v. Horton, 705 F.2d 1414, 1417 (5th Cir. 1983).

State v. Ensley, 956 S.W.2d 502, 509 (Tenn. Crim. App. 1996). Whether to grant a severance lies
within the sound discretion of the trial court. State v. Meeks, 867 S.W.2d 361, 369 (Tenn. Crim.
App. 1993) (citing State v. Coleman, 619 S.W.2d 112, 116 (Tenn. 1981)). This court will not find
an abuse of the trial court’s discretion unless the record clearly shows that the defendant was so
prejudiced by the joint trial that the granting of a severance became a judicial duty. State v. Burton,
751 S.W.2d 440, 447 (Tenn. Crim. App. 1988).

         The evidence in the present case was more than sufficient to support the appellant’s guilt,
regardless of who actually shot the victim. Moreover, although codefendant Ayers tried to convince
the jury that the appellant was the trigger-man, the fact that the jury found the appellant guilty of the
lesser included offenses of second degree murder and aggravated robbery demonstrates that the jury
carefully considered the evidence and convinces us that the appellant was not prejudiced by being
jointly tried with Ayers.

        As to the appellant’s claim that allowing the State to try him jointly with Ayers resulted in
a speedy trial violation, this court must conduct the balancing test set forth in Barker v. Wingo, 407
U.S. 514, 92 S. Ct. 2182 (1972), to determine whether a defendant’s constitutional right to a speedy
trial has been violated. State v. Wood, 924 S.W.2d 342, 346 (Tenn. 1996); State v. Baker, 614
S.W.2d 352, 353 (Tenn. 1981); State v. Bishop, 493 S.W.2d 81, 83-85 (Tenn. 1973). Under the
Barker analysis, the following four factors must be considered: (1) the length of the delay; (2) the
reasons for the delay; (3) the accused’s assertion of the right to a speedy trial; and (4) the prejudice
resulting from the delay. Barker, 407 U.S. at 530, 92 S. Ct. at 2192.

        The record reflects that the appellant was indicted for the offenses in September 2004 and
was ultimately scheduled to go to trial in late March 2006. It was only when the State filed its
motion to consolidate in February 2006 that the appellant argued his right to a speedy trial would be
violated if the trial court granted the State’s motion. At the motion hearing on March 17, 2006, the
State informed the trial court that it also was going to request a continuance in the appellant’s case
because the State intended to call Lakeshea Cobb as a witness and she could not get back to
Tennessee in time for the trial in late March.

        Although the appellant asserted his right to a speedy trial, the fact that he failed to do so until
the State filed its February 2006 motion means that this factor does not weigh heavily in his favor.
Moreover, the actual delay he complains about was only four months. The State’s reason for the
delay was to procure the testimony of an important witness, and the appellant has failed to explain
how he was prejudiced by the delay, particularly how the delay impaired his ability to present a


                                                   -11-
defense. See State v. Vance, 888 S.W.2d 776, 778 (Tenn. Crim. App. 1994) (stating that the “single
most important factor is whether the defendant was prejudiced by the delay, and the most important
issue concerning prejudice to the defendant is the impairment of the ability to prepare a defense’).
Thus, we conclude that the appellant is not entitled to relief.

                                         C. Jury Sequestration

        The appellant claims that the trial court erred by granting the State’s motion to sequester the
jury. The State contends that the appellant is not entitled to relief because the record does not reflect
that he objected to the State’s motion and because he has failed to show that he was prejudiced by
the jury’s sequestration. We agree with the State.

        Tennessee Code Annotated section 40-18-116 provides that “[i]n all criminal prosecutions,
except those in which a death sentence may be rendered, jurors shall only be sequestered at the sound
discretion of the trial judge, which shall prohibit the jurors from separating at times when they are
not engaged upon actual trial or deliberation of the case.” The trial transcript reflects that on the first
day of trial, a sequestered jury was requested. However, the transcript does not reflect which party
requested sequestration or whether the other party objected to the request. Furthermore, no
discussion regarding jury sequestration is in the transcript. The trial court also filed a written order,
stating that it was granting a request to sequester the jury. However, the order also fails to identify
which party requested sequestration, whether the other party objected, and on what grounds the trial
court granted the request. Therefore, the State is correct that the appellant has waived this issue. See
Tenn. R. App. P. 24 (providing that it is the appellant’s duty to prepare a fair, accurate, and complete
record on appeal to enable this court to conduct a meaningful review); Tenn. R. App. P. 36(a)
(providing that the failure to make a contemporaneous objection waives the issue). Moreover, the
appellant has failed to show how sequestration of the jury prejudiced his case. Thus, he is not
entitled to relief. See Tenn. R. App. P. 36(b).

                                       D. Autopsy Photographs

       The appellant contends that the trial court erred by admitting autopsy photographs of the
victim’s eyes into evidence, arguing that the prejudicial effect of the photographs outweighed their
probative value. The State contends that the trial court did not err by admitting the photographs.
We agree with the State.

        During the trial, the defense objected to the State’s plan to introduce into evidence two
autopsy photographs of the victim’s eyes. Each close-up photograph showed one of the victim’s
eyes being held open by gloved fingers. The State argued that the photographs should be admitted
into evidence during Dr. Deering’s testimony because they showed stippling, indicating that the
victim had his eyes open and was looking at the shooter when he was shot. The trial court ruled that
the photographs were “very probative in showing the gunpowder impacts in the whites of the eyes”
and in showing that the victim’s eyes were open at the time of the shooting. The trial court also
ruled that the photographs were not very prejudicial and concluded that they were admissible.


                                                   -12-
         The decision regarding the admissibility of photographs lies within the sound discretion of
the trial court, and that ruling will not be overturned on appeal absent a showing of an abuse of that
discretion. State v. Banks, 564 S.W.2d 947, 949 (Tenn. 1978). In order to be admitted as evidence,
a photograph must be relevant to an issue at trial. Tenn. R. Evid. 402; State v. Braden, 867 S.W.2d
750, 758 (Tenn. Crim. App. 1993). Evidence is relevant if it has “any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. However, relevant evidence
“may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury.” Tenn. R. Evid. 403. “Autopsy photos should be
particularly scrutinized because ‘they present an even more horrifying sight and show the body in
an altered condition.’” State v. Price, 46 S.W.3d 785, 815 (Tenn. Crim. App. 2000) (quoting State
v. Banks, 564 S.W.2d 947, 951 (Tenn. 1978)).

       We agree that the probative value of the photographs was not substantially outweighed by
the danger of unfair prejudice to the appellant. During his testimony, Dr. Deering testified that he
found stipple in the victim’s eyes, indicating that the victim’s eyes were open at the time of the
shooting and that he was looking at the shooter. The State showed the two photographs to the jury,
and Dr. Deering pointed out the stipple marks in the victim’s eyes to the panel. We conclude that
the photographs assisted the jury in understanding Dr. Deering’s testimony. Furthermore, the
photographs were not gruesome. Therefore, the trial court did not abuse its discretion by admitting
the photographs into evidence.

                                      E. Excessive Sentencing

        The appellant claims that the trial court erred by improperly enhancing his sentences pursuant
to Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), and by ordering that he serve his
sentences consecutively. The State concedes that the trial court improperly applied one enhancement
factor but argues that the appellant’s prior criminal record justified the enhancement of his sentences.
The State also argues that the trial court properly ordered the appellant to serve his sentences
consecutively. We conclude that the appellant’s sentences are not excessive.

       At the sentencing hearing, no witnesses testified, but the State introduced the appellant’s
presentence report into evidence. According to the report, the then thirty-three-year-old appellant
was single with two teenage daughters. The appellant reported that he was in excellent physical and
mental health and that he did not use alcohol or illegal drugs. The report shows that the appellant
dropped out of high school in the tenth grade and that he worked as a packer for Technicolor from
January 2002 to January 2003, as a stacker for Maxi Foods from January 2001 to December 2001,
and as a dishwasher for Kirby Pines from July 1993 to August 1993. According to the report, the
appellant has prior misdemeanor convictions for assault, marijuana possession, disorderly conduct,
attempting to commit an undefined felony, two counts of theft of property valued more than five
hundred dollars but less than one thousand dollars, and five counts of driving on a revoked or
suspended license. The State also introduced into evidence certified copies of the appellant’s felony



                                                 -13-
convictions for possession of cocaine with intent to sell, aggravated assault, theft of property valued
over ten thousand dollars, and facilitation of aggravated robbery.

        The trial court concluded that two of the appellant’s felony convictions qualified him as a
Range II, multiple offender and that his remaining two felony convictions and various misdemeanor
convictions justified the application of enhancement factor (1), that the appellant “has a previous
history of criminal convictions or criminal behavior, in addition to those necessary to establish the
appropriate range,” to his sentences. Tenn. Code Ann. § 40-35-114(1) (2006). The trial court gave
“fairly good weight” to factor (1), stating that “although the driving on [a] revoked license
convictions aren’t that serious there’s just a steady stream of them basically just meaning he doesn’t
care what the law is.” The trial court also applied enhancement factor (9), that the appellant
“possessed or employed a firearm . . . during the commission of the offense,” to his sentence for
second degree murder. Tenn. Code Ann. § 40-35-114(9) (2006). The trial court noted that the
appellant’s presumptive sentence for the second degree murder conviction, a Class A felony, was
thirty-two and one-half years, the midpoint in the range, and enhanced his sentence to thirty-six
years. See Tenn. Code Ann. § 40-35-112(b)(1), -210(c) (2003). The trial court also noted that the
appellant would have to serve the sentence at one hundred percent. See Tenn. Code Ann. § 40-35-
501(i)(1), (2)(B). For the aggravated assault conviction, a Class B felony, the trial court noted that
the appellant’s presumptive sentence was twelve years, the minimum in the range, and enhanced the
sentence to sixteen years. See Tenn Code Ann. § 40-35-112(b)(2), -210(c) (2003).

        Regarding consecutive sentencing, the trial court stated that the appellant was “constantly
getting into trouble” and “unwilling to lead a productive lifestyle” and that his extensive criminal
history justified consecutive sentencing. See Tenn. Code Ann. § 40-35-115(b)(2). The trial court
also stated that “looking at the nature of his prior convictions [and] the facts of this case I do find
from this case that he is a dangerous offender.” The trial court said that it believed some of the
appellant’s prior felony convictions made it necessary to protect society from him and that “the
circumstances surrounding the commission of this offense are aggravated as far as the murder second
and the aggravated robbery, the car, the whole thing, the fact that it was just done with people
watching.” Thus, the trial court also applied consecutive sentencing pursuant to Tennessee Code
Annotated section 40-35-115(b)(4), the dangerous offender provision.

        Appellate review of the length, range or manner of service of a sentence is de novo. See
Tenn. Code Ann. § 40-35-401(d). In conducting its de novo review, this court considers the
following factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statement by the appellant in his own
behalf; and (7) the potential for rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-102,
-103, -210; see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). The burden is on the
appellant to demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401,
Sentencing Commission Comments. Moreover, if the record reveals that the trial court adequately



                                                 -14-
considered sentencing principles and all relevant facts and circumstances, this court will accord the
trial court’s determinations a presumption of correctness. Id. at (d); Ashby, 823 S.W.2d at 169.

        The appellant first contends that the trial court improperly applied enhancement factor (9),
that he used a firearm during the commission of the offenses, because application of that factor
violates Blakely. The State agrees that Blakely prohibited the application of that enhancement factor
but argues that the appellant’s extensive criminal history alone justified enhancing the appellant’s
sentences pursuant to enhancement factor (1). We agree with the State. The appellant’s four prior
felony convictions and multiple misdemeanor convictions were entitled to significant weight and
justified the trial court’s enhancing his sentences above the presumptive punishment.

       We note that the appellant argues for the first time in his appellate brief that the trial court
should have mitigated his sentences because he did not allow David Milken to burn the victim’s
body, played a minor role in the commission of the offenses, and did not participate in Milken’s and
Ayers’ physical attack of the victim. See Tenn. Code Ann. § 40-35-113(13). However, the appellant
did not make this argument to the trial court, and we conclude that none of these factors should
mitigate the appellant’s sentences.

        Regarding consecutive sentencing, the appellant contends that consecutive sentencing was
not proper in this case because many of his prior convictions are misdemeanors and traffic offenses
and because “there is insufficient evidence that [he] has a sufficiently extensive record of criminal
activity to warrant consecutive sentencing.” He also argues that the trial court failed to recite facts
of the case in support of its finding that he is a dangerous offender.

         Tennessee Code Annotated section 40-35-115(b)(4) provides that a trial court may impose
consecutive sentences if a defendant is convicted of more than one offense and the trial court finds
by a preponderance of the evidence that “[t]he defendant is a dangerous offender whose behavior
indicates little or no regard for human life, and no hesitation about committing a crime in which the
risk to human life is high.” In State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995), our supreme
court held that satisfying Tennessee Code Annotated section 40-35-115(b)(4), by itself, is not
sufficient to sustain consecutive sentences. If the defendant is found to be a dangerous offender
under the statute, the trial court must also determine whether the sentences imposed are reasonably
related to the severity of the offenses and necessary to protect the public from further criminal
activity by the defendant, the “Wilkerson factors.” Wilkerson, 905 S.W.2d at 938. Moreover, trial
courts must make specific findings regarding these factors before imposing consecutive sentences.
State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

        The record reflects that the appellant has been committing misdemeanor and felony crimes
since he was eighteen years old, and this extensive criminal history alone justifies consecutive
sentencing in this case. As for his being a dangerous offender, the trial court specifically stated that
society needed to be protected from the appellant. The trial court also stated that it was troubled by
the aggravated nature of the crimes and the fact that the appellant committed the crimes while people
were watching, demonstrating that the trial court believed consecutive sentencing was related to the


                                                 -15-
severity of the offenses. We conclude that the trial court properly ordered the appellant to serve his
sentences consecutively.

                                       F. Cumulative Errors

       Finally, the appellant contends that the cumulative effect of the errors in this case deprived
him of his rights to a fair trial and due process. However, we find no merit to this claim.

                                          III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the judgments of the trial court.

                                                       ___________________________________
                                                       NORMA McGEE OGLE, JUDGE




                                                -16-